     8:16-cr-00093-JFB-TDT Doc # 69 Filed: 05/29/20 Page 1 of 3 - Page ID # 197



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:16CR93

         vs.
                                                                              ORDER
    JIMMY DEBERRY,

                         Defendant.



        This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 68. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). However, defendant has failed to inform the

Court of his attempts, if any, to exhaust his administrative remedies with the prison

system.        In Section 603 of the First Step Act, Congress amended 18 U.S.C. §

3582(c)(1)(A) to permit defendants to move a sentencing court for compassionate release

“after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” Under the law, it matters not that the COVID-19 pandemic creates a great health

risk to many prisoners. Administrative exhaustion under the Act is a jurisdictional

prerequisite to this Court making a decision as to compassionate relief.1 Because the


1
  See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
    8:16-cr-00093-JFB-TDT Doc # 69 Filed: 05/29/20 Page 2 of 3 - Page ID # 198



defendant has failed to either (1) inform the Court that he has complied with the

exhaustion requirements, or (2) supplied the Court with the appropriate documentation,

the Court cannot currently act on this motion. The Court will stay this case for 60 days.

Once the exhaustion requirement is met, the Court will lift the stay and reconsider this

motion. If the defendant fails to file this information with the Court within the 60 days, the

Court will deny the motion. In the interim, the Court will appoint the Federal Public

Defender’s Office to oversee this case.

        THEREFORE, IT IS ORDERED THAT:

        1. Defendant’s motion for compassionate release, Filing No. 68, is stayed;

        2. Defendant has 60 days from the date of this Order to file proof of exhaustion

            with the prison system as discussed herein, and failure to do so will result in

            dismissal of his motion; and

        3. The Public Defender’s office, Dave Stickman, is appointed to represent the

            defendant.



        Dated this 29th day of May, 2020.


def endant's motion for compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic due
to f ailure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craf t an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion f ailed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's rec eipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (f inding court lacked jurisdiction over the def endant's request for
compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock f oreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).
8:16-cr-00093-JFB-TDT Doc # 69 Filed: 05/29/20 Page 3 of 3 - Page ID # 199



                                        BY THE COURT:

                                        s/ Joseph F. Bataillon
                                        Senior United States District Judge
